Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailors (US 2746085) in view of Conboy (US 5882691) and Lurz (US 2575180).
Regarding claim 1, Sailors teaches a system for applying a finishing material to a work surface, which system comprises: a handle assembly (22) having a proximal end and a distal end and a handle bore extending between said proximal and distal ends; a material reservoir (10) mounted on said handle assembly distal end, said reservoir including an interior configured for holding a quantity of finishing material, an outlet (at 12) from said interior; said reservoir outlet configured for discharging said finishing material from said reservoir interior; a push-to-open valve assembly (40) connected to said reservoir outlet, said valve assembly having a closed, extended position (Fig. 2) and an open, contracted position (Fig. 3); an applicator head (58) mounted to said valve assembly and configured for receiving said finishing material from said reservoir through said valve assembly with said valve assembly in said 
Sailors does not teach an inlet to said interior, said reservoir inlet configured for admitting said finishing material into said reservoir interior or that said valve assembly further comprises a flow adjustment mechanism for adjustment of finishing material flow through said valve assembly with said valve assembly in said open position.
Conboy teaches an inlet (52) to a reservoir (12), said reservoir inlet configured for admitting finishing material into said reservoir interior.
Lurz teaches a push-to-open valve assembly that comprises a flow adjustment mechanism (54) for adjustment of flow through the valve assembly with said valve assembly in the open position.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Sailors with an inlet to said interior, said reservoir inlet configured for admitting said finishing material into said reservoir interior as taught by Conboy for the purpose of refilling the reservoir (Conboy, col. 5, ll. 42-52).
Furthermore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have provided the valve assembly of Sailors with a flow adjustment mechanism for adjustment of finishing material flow through said valve assembly with said valve assembly in said open position as taught by Lurz for the purpose of enabling a user to seal or partially seal the valve (Lurz, col. 3, 6-29).

Regarding claim 3, the combination of Sailors, Conboy and Lurz teaches the system according to claim 2, wherein: said adjustable knob comprises internal threads (Lurz, col. 3, ll. 6-29); said valve assembly comprises flow adjustment mechanism external threads (Lurz, 56); said adjustable knob internal threads are threadably received within said flow adjustment mechanism external threads; and rotation of said adjustable knob moves said adjustable knob in relation to said stop collar.
Regarding claim 4, the combination of Sailors, Conboy and Lurz teaches the system according to claim 2, wherein: moving said adjustable knob further from said stop collar provides more finishing material flow through said valve assembly with said valve assembly in said open position; and moving said adjustable knob closer to said stop collar provides less finishing material flow through said valve assembly with said valve assembly in said open position (Lurz, col. 3, ll. 6-29).
Regarding claim 5, the combination of Sailors, Conboy and Lurz teaches the system according to claim 2, wherein: movement of said adjustable knob in relation to said stop collar is selected from the group consisting of: threaded adjustment; ratcheted adjustment; removable cotter pin and associated grooves; toothed adjustment; articulated adjustment; and snapping adjustment (Lurz, threaded adjustment, 56).
Regarding claim 6, the combination of Sailors, Conboy and Lurz teaches the system according to claim 1, wherein said valve assembly further comprises: a hollow sleeve (Sailors, 30) having a proximal end and a distal end, said hollow sleeve proximal end positioned within said reservoir interior and said 
Regarding claim 13, the combination of Sailors, Conboy and Lurz teaches the system according to claim 1, wherein said linear actuator comprises: a gas cylinder unit (Conboy, 20) configured for extending said plunger into said reservoir and discharging said finishing material with said valve assembly in said open position.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the rack and pawl actuator of Sailors with the gas spring including a gas cylinder unit configured for extending the plunger into said reservoir and discharging said finishing material as taught by Conboy for the purpose of making it easier to actuate the plunger (Conboy, col. 5, ll. 15-29).
Claim(s) 7-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailors, Conboy and Lurz as applied to claim 6 above, and further in view of Wolcott (US 2637470).
Regarding claim 7, the combination of Sailors, Conboy and Lurz teaches the system according to claim 6, wherein: said hollow sleeve comprises an outer sleeve (Sailors, 30) connected to said reservoir and an inner sleeve (Sailors, 40) reciprocably positioned within said outer sleeve; said outer and inner sleeves each including proximal and distal ends and a sleeve bore (interior of 32 and 34; 60) extending between said proximal and distal sleeve ends; said inner sleeve bore reciprocably receiving said valve member; a valve return spring (Sailors, 50) connected to said valve member; and said valve return spring having an expanded configuration (Sailors Fig. 2) biasing said valve member in said closed position 
Sailors does not teach that the valve return spring is positioned coaxially in said inner sleeve.
Regarding claim 8, the combination of Sailors, Conboy, Lurz and Wolcott teaches the system according to claim 7, further comprising: a valve guide pin (Wolcott, 26) mounted in and extending across said outer sleeve bore; said valve guide pin including opposite ends each attached to said outer sleeve diametrically across said outer sleeve bore (Wolcott, Fig. 3).
The combination of Sailors, Conboy, Lurz and Wolcott does not teach that said valve guide pin includes a hole coaxially aligned with said inner and outer sleeves; and said valve member including a valve stem coaxially aligned with said inner and outer sleeves and reciprocably received in said valve guide pin hole and a valve head coaxially mounted on said valve stem and configured for sealing said outer sleeve proximal end with said valve member in said closed position.
Instead, Wolcott teaches a valve stem (24) that has a hole that receives the guide pin.
It has been held that a mere reversal of parts is an obvious modification. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have reversed the connection between the valve stem and valve guide pin of Wolcott because Applicant has not disclosed that the claimed valve pin and valve stem arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Wolcott’s valve and the applicant’s invention to perform equally well with either the valve arrangement taught by Wolcott or the claimed valve arrangement because both valve arrangements are equally capable of controlling the flow of the finishing material.

Regarding claim 9, the combination of Sailors, Conboy, Lurz and Wolcott teaches the system according to claim 8, further comprising: a pair of guide pin slots (Wolcott, 29) formed in said inner sleeve; and each guide pin slot slidably receiving a respective valve guide pin end.
Regarding claim 14, Sailors teaches a system for applying a finishing material to a work surface, which system comprises: a handle assembly (22) having a proximal end and a distal end and a handle bore (receiving rod 18) extending between said proximal and distal ends; a material reservoir (10) mounted on said handle assembly distal end, said reservoir including an interior configured for holding a quantity of finishing material, and an outlet () from said interior; said reservoir outlet configured for discharging said finishing material from said reservoir interior; a push-to-open valve assembly (30 and 40) connected to said reservoir outlet, said valve assembly having a closed, extended position (Fig. 2) and an open, contracted position (Fig. 3); an applicator head (58) mounted to said valve assembly and configured for receiving said finishing material from said reservoir through said valve assembly with said valve assembly in said open position and for applying said finishing material to a work surface; said handle assembly comprising a linear actuator (16 and 18) mounted in said handle bore and moveable between extended and retracted positions; said linear actuator comprising a plunger (16) in said reservoir, said plunger configured for advancing said finishing material through said reservoir and discharging said finishing material through said outlet with said valve assembly in said open position; said valve assembly comprising a hollow sleeve (30) having a proximal end and a distal end, said hollow sleeve proximal end positioned within said reservoir interior and said hollow sleeve distal end configured for attachment to said applicator head; said valve assembly further comprising a valve 
Sailors does not teach an inlet to said interior, said reservoir inlet configured for admitting said finishing material into said reservoir interior; that the valve return spring is positioned coaxially in said inner sleeve; or that said valve assembly comprises a flow adjustment mechanism for adjustment of finishing material flow through said valve assembly with said valve assembly in said open position; said flow adjustment mechanism comprising an adjustable knob having a proximal end and a distal end and a stop collar configured for making contact with said adjustable knob distal end with said valve assembly in said open position and preventing further contraction of said valve assembly; and said adjustable knob being moveable in relation to said stop collar, wherein moving said adjustable knob further from said stop collar provides more finishing material flow through said valve assembly with said valve assembly in said open position, and moving said adjustable knob closer to said stop collar provides less finishing material flow through said valve assembly with said valve assembly in said open position.

Wolcott teaches a return spring (23) that is positioned coaxially in an inner sleeve (22). 
Lurz teaches a push-to-open valve assembly that comprises a flow adjustment mechanism (54) for adjustment of flow through the valve assembly with said valve assembly in the open position; said flow adjustment mechanism comprising an adjustable knob (54) having a proximal end and a distal end and a stop collar (edge of pressure button) configured for making contact with said adjustable knob distal end with said valve assembly in said open position and preventing further contraction of said valve assembly; and said adjustable knob being moveable in relation to said stop collar via threads 56), wherein moving said adjustable knob further from said stop collar provides more finishing material flow through said valve assembly with said valve assembly in said open position, and moving said adjustable knob closer to said stop collar provides less finishing material flow through said valve assembly with said valve assembly in said open position.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Sailors with an inlet to said interior, said reservoir inlet configured for admitting said finishing material into said reservoir interior as taught by Conboy for the purpose of refilling the reservoir (Conboy, col. 5, ll. 42-52).
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have rearranged the valve of Sailors such that the valve return spring was positioned coaxially in the inner sleeve as taught by Wolcott, wherein doing so would merely have been a matter of simple substitution of one known return spring arrangement with another.
Furthermore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have provided the valve assembly of Sailors with a flow adjustment mechanism for adjustment of finishing material flow through said valve assembly with said valve assembly in said 
Regarding claim 15, the combination of Sailors, Conboy, Lurz and Wolcott teaches the system according to claim 14, wherein: said adjustable knob comprises internal threads (Lurz, mating with 56); said valve assembly comprises flow adjustment mechanism external threads (Lurz, 56); said adjustable knob internal threads are threadably received within said flow adjustment mechanism external threads; and rotation of said adjustable knob moves said adjustable knob in relation to said stop collar.
Regarding claim 16, the combination of Sailors, Conboy, Lurz and Wolcott teaches the system according to claim 14, wherein: movement of said adjustable knob in relation to said stop collar is selected from the group consisting of: threaded adjustment; ratcheted adjustment; removable cotter pin and associated grooves; toothed adjustment; articulated adjustment; and snapping adjustment (Lurz teaches threaded adjustment via 56).
Regarding claim 17, the combination of Sailors, Conboy, Lurz and Wolcott teaches the system according to claim 14, further comprising: a valve guide pin (Wolcott, 26) mounted in and extending across said outer sleeve bore; said valve guide pin including opposite ends each attached to said outer sleeve diametrically across said outer sleeve bore (Wolcott, Fig. 3); but does not teach that valve guide pin including a hole coaxially aligned with said inner and outer sleeves; and said valve member including 
Instead, Wolcott teaches a valve stem (24) that has a hole that receives the guide pin.
It has been held that a mere reversal of parts is an obvious modification. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have reversed the connection between the valve stem and valve guide pin of Wolcott because Applicant has not disclosed that the claimed valve pin and valve stem arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Wolcott’s valve and the applicant’s invention to perform equally well with either the valve arrangement taught by Wolcott or the claimed valve arrangement because both valve arrangements are equally capable of controlling the flow of the finishing material.
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the valve of Wolcott to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wolcott.
Regarding claim 18, the combination of Sailors, Conboy, Lurz and Wolcott teaches the system according to claim 17, further comprising: a pair of guide pin slots (Wolcott, 29) formed in said inner sleeve; and each guide pin slot slidably receiving a respective valve guide pin end.
Claim(s) 10-11and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailors, Conboy, Lurz and Wolcott as applied to claims 7 and 14 above, and further in view of Olsen (US 4946077).

Sailors does not teach that said dispensing head comprises a threaded bore; said outer sleeve comprises a threaded section at its proximate end configured for being threadably received in said dispensing head threaded bore; said inner sleeve distal end comprises a partially spherical collar coaxial with said inner sleeve bore; and said applicator tool comprises a socket configured for receiving said partially spherical collar and forming a ball-and-socket, universal joint.
Conboy teaches a partially spherical collar (41) coaxial with a bore and an applicator tool (36) with a socket (40) configured for receiving the partially spherical collar and forming a ball-and-socket, universal joint.
Olsen teaches a dispensing head (20) with a threaded bore (19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Sailors such that the inner sleeve distal end comprises a partially spherical collar coaxial with said inner sleeve bore; and said applicator tool comprises a socket configured for receiving said partially spherical collar and forming a ball-and-socket, universal joint as taught by Conboy, for the purpose of enabling the applicator to move relative to the device (Conboy, col. 3, ll. 23-37).
Furthermore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have made the dispensing head of Sailors with a threaded bore as taught by Olsen for the purpose of enabling easy tightening of the sleeve on the reservoir (Olsen, col. 4, ll. 31-37).
Regarding claim 11, the combination of Sailors, Conboy, Lurz, Wolcott and Olsen teaches the system according to claim 10, wherein said outer sleeve further comprises: an outwardly-extending piece (Olsen, 33) configured for aligning with the distal end of said dispensing head with said valve 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the modified device of Sailors with an outwardly-extending piece configured for aligning with the distal end of said dispensing head with said valve assembly assembled within said dispensing head; and said outwardly-extending piece comprising a pair of parallel wrench flats for the purpose of easily tightening the sleeve on the reservoir (Olsen, col. 4, ll. 31-37).
Regarding claim 19, the combination of Sailors, Conboy, Lurz and Wolcott teaches the system according to claim 14, wherein: said reservoir comprises a dispensing head (Sailors 12) at its distal end.
Sailors does not teach that said dispensing head comprises a threaded bore; said outer sleeve comprises a threaded section at its proximate end configured for being threadably received in said dispensing head threaded bore; said inner sleeve distal end comprises a partially spherical collar coaxial with said inner sleeve bore; and said applicator tool comprises a socket configured for receiving said partially spherical collar and forming a ball-and-socket, universal joint.
Conboy teaches a partially spherical collar (41) coaxial with a bore and an applicator tool (36) with a socket (40) configured for receiving the partially spherical collar and forming a ball-and-socket, universal joint.
Olsen teaches a dispensing head (20) with a threaded bore (19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Sailors such that the inner sleeve distal end comprises a partially spherical collar coaxial with said inner sleeve bore; and said applicator tool comprises a socket configured for receiving said partially spherical collar and forming a ball-and-socket, 
Furthermore, it would have been obvious to one of ordinary skill at the effective filing date of the claimed invention to have made the dispensing head of Sailors with a threaded bore as taught by Olsen for the purpose of enabling easy tightening of the sleeve on the reservoir (Olsen, col. 4, ll. 31-37).
Regarding claim 20, the combination of Sailors, Conboy, Lurz, Wolcott and Olsen teaches the system according to claim 19, wherein said outer sleeve further comprises: an outwardly-extending piece (Olsen, 33) configured for aligning with the distal end of said dispensing head with said valve assembly assembled within said dispensing head; and said outwardly-extending piece comprising a pair of parallel wrench flats (Olsen, 38).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the modified device of Sailors with an outwardly-extending piece configured for aligning with the distal end of said dispensing head with said valve assembly assembled within said dispensing head; and said outwardly-extending piece comprising a pair of parallel wrench flats for the purpose of easily tightening the sleeve on the reservoir (Olsen, col. 4, ll. 31-37).

Response to Arguments
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the Schlecht and Davis, Jr. references do not teach a linear actuator as claimed, it is noted that neither of these references are relied upon for the current rejection.

A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).
In this case, the Lurz reference is pertinent to the problem faced by the inventor of controlling flow through a push-to-open valve because Lurz teaches a means to prevent the opening of the valve when dispensing is not desired.
While Applicant’s point regarding the differences in flows is acknowledged, the collar taught by Lurz would be effective regardless of the flow because the collar merely limits the movement of the valve stem and is not in contact with the flowable material traveling through the valve.
Accordingly, the Lurz reference is considered analogous art and one of ordinary skill would be capable of applying the teachings of Lurz to improve the valve of Sailors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754